Cite as 2015 Ark. App. 46

                 ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                         CR-14-355
                                       No.


                                                  Opinion Delivered   January 28, 2015

MICHAEL KHANTHAMANY                               APPEAL FROM THE SEBASTIAN
                 APPELLANT                        COUNTY CIRCUIT COURT,
                                                  FORT SMITH DISTRICT
V.                                                [NO. CR-10-588]

STATE OF ARKANSAS                                 HONORABLE STEPHEN TABOR,
                                 APPELLEE         JUDGE


                                                  AFFIRMED



                           WAYMOND M. BROWN, Judge


       In March 2011, appellant Michael Khanthamany pleaded guilty to possession of drug

paraphernalia and criminal use of a prohibited weapon and received five years’ suspended

imposition of sentence (SIS). Conditions of his SIS included good behavior and the

requirements that appellant not (1) consort or associate with persons of bad character or

persons planning or encouraging the violation of any laws, or (2) possess or use marijuana,

narcotics, or any other drug or controlled substance prohibited by the controlled-substance

law. The State filed a petition to revoke appellant’s SIS on July 8, 2013, alleging that he had

violated the terms and conditions of his suspended sentence by possessing methamphetamine

and marijuana with intent to deliver, by possessing drug paraphernalia, and by associating with

known felons or persons of bad character who encouraged violation of the law. Appellant’s
                                    Cite as 2015 Ark. App. 46

SIS was subsequently revoked, and he was sentenced to a total of four years’ imprisonment

with an additional six years’ SIS.1 Appellant appeals arguing that the State’s evidence was

insufficient to support the revocation of his SIS. We find no error and affirm.

       In order to revoke suspension or probation, the trial court must find by a

preponderance of the evidence that the defendant inexcusably violated a condition of the

suspension or probation.2 The appellate court will not reverse a revocation unless the decision

is clearly against the preponderance of the evidence.3 Deference is given to the trial court’s

superior position to determine credibility and the weight to be accorded testimony.4 The

State need only show that the defendant committed one violation to sustain a revocation.5

       Officer Nathan Sosebee of the Fort Smith Police Department testified that he came

in contact with appellant while working patrol on May 7, 2013. According to Officer

Sosebee, he initiated a traffic stop on a vehicle, in which appellant was the front-seat

passenger, because the driver was not wearing a seat belt. He stated that he immediately

noticed bandanas hanging on the rear-view mirror and a “large stack of air fresheners.”

Officer Sosebee testified that the bandanas led him to suspect that the occupants of the vehicle



       1
        He was sentenced to four years’ imprisonment for each charge. He also received six
years’ SIS for the possession charge and two years’ SIS for the prohibited-weapon charge.
These sentences were to run concurrent to each other.
       2
           Ark. Code Ann. § 16-93-308(d) (Supp. 2013).
       3
           Denson v. State, 2012 Ark. App. 105.
       4
           Stultz v. State, 92 Ark. App. 204, 212 S.W.3d 42 (2005).
       5
           Maxwell v. State, 2010 Ark. App. 822.

                                                  2
                                  Cite as 2015 Ark. App. 46

were gang members. He also stated that the large presence of air fresheners indicated that

drugs might be present because “there’s a common misconception with people on the street

that tend to sell drugs or narcotics that the more air fresheners they have hanging from the

rear view mirror, the easier it will be to throw off a canine.” Officer Sosebee said without

objection that gang involvement was confirmed by Detective Bollinger with the Street

Crimes Unit.6 One of the vehicle’s occupants had an outstanding warrant, so he was placed

under arrest. Officer Sosebee stated that his request for permission to search the vehicle was

declined, so he called for Officer Boyd to bring his canine to the location. He then asked all

the occupants to step out of the vehicle and checked them for weapons. Nothing was found

on the occupants. According to Officer Sosebee, when the canine arrived, it immediately

alerted on the vehicle. A subsequent search of the vehicle’s console revealed a box of zip-lock

baggies, a small bag of marijuana residue, a small black digital scale, and several grams of

marijuana. A small bag of methamphetamine was found in the rear right-passenger door.

Officer Sosebee stated that since no one admitted ownership of the drugs and paraphernalia,

all four occupants were charged with constructive possession.

       At the conclusion of the hearing, the court found that appellant had violated the terms

and conditions of his suspended sentence by associating with persons of bad character who




       6
       Detective Bollinger heard Officer Sosebee call the occupants’ names over the radio
and told Officer Sosebee to be careful because those individuals were “known gang
members,” even though Officer Sosebee had not mentioned his suspicions about gang
membership.

                                              3
                                  Cite as 2015 Ark. App. 46

encouraged violation of the law, by possessing marijuana with the intent to deliver,7 and by

possessing drug paraphernalia.

       Evidence supports the court’s finding that appellant violated the terms and conditions

of his suspended sentence by associating with persons of bad character who encouraged

violation of the law. Appellant was in a vehicle with “known gang members” with drugs and

paraphernalia present. Because this violation is sufficient to support appellant’s revocation,

we do not reach the court’s other findings. Accordingly, we affirm.

       Affirmed.

       KINARD and GRUBER, JJ., agree.

       Aubrey L. Barr, for appellant.

       Dustin McDaniel, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




       7
        Anthony Martinez, another occupant of the vehicle, subsequently claimed ownership
of the methamphetamine.

                                              4